     Case 2:18-cv-00597-ECM-SMD Document 36 Filed 10/30/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

AMY MCDILL,                                  )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Civ. Act. No.: 2:18-cv-597-ECM
                                             )                 (WO)
STATE OF ALABAMA BOARD OF                    )
PADRONS AND PAROLES, et al.,                 )
                                             )
       Defendants.                           )

                        MEMORANDUM OPINION and ORDER

       This matter is before the Court on Defendants’ Partial Motion to Dismiss the

Plaintiff’s Amended Complaint and Motion for a More Definite Statement (doc. 31), filed

on February 11, 2019.

       The Plaintiff, Amy McDill (“Plaintiff”), originally filed a complaint in this case on

June 21, 2018. (Doc. 1). In her original complaint, the Plaintiff brought claims of unlawful

discrimination against seven defendants: The State of Alabama Board of Pardons and

Paroles, Phil Bryant, Stacey Brown, Chris Norman, Cliff Walker, Lynn Head, and Terry

G. Davis (“Defendants”). On July 19, 2018, the Defendants filed a Partial Motion to

Dismiss and Motion for a More Definite Statement. (Doc. 9).

       On January 14, 2019, this Court granted in part and denied in part the Defendants’

Partial Motion to Dismiss, dismissing the following claims with prejudice: claims pursuant

to 42 U.S.C. § 1201, et seq.; claims of age discrimination pursuant to 42 U.S.C. § 1981;

claims of sex discrimination pursuant to 42 U.S.C. § 1981; claims of retaliation for
      Case 2:18-cv-00597-ECM-SMD Document 36 Filed 10/30/19 Page 2 of 5



engaging in protected conduct related to age or sex discrimination pursuant to 42 U.S.C. §

1981; claims against Defendant Phil Bryant in his official capacity; and claims of age

discrimination pursuant to Title VII of the Civil Rights Act of 1964. (Doc. 28).

Additionally, this Court granted the Defendants’ Motion for a More Definite Statement and

directed the Plaintiff to file an amended complaint conforming to the Federal Rules of Civil

Procedure. (Id. at 7).

       On January 28, 2019, the Plaintiff filed an amended complaint. (Doc. 29). The

Defendants again moved for Partial Dismissal and More Definite Statement. (Doc. 31).

For the reasons that follow, the Defendants’ motion is granted in part and denied in part.

       The Defendants move, pursuant to FED.R.CIV.P. 12(e), for a more definite

statement, asserting that the Plaintiff’s complaint is a “shotgun pleading.” In response, the

Plaintiff argues that her amended complaint is not a shotgun pleading but because “very

limited, practically no discovery, has been undertaken, it is necessary to have a broad

pleading.” (Doc. 33 at 1). The Plaintiff’s “limited discovery” argument ignores clear

precedent.

       The U.S. Supreme Court specified that “Rule 8…does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009).       Further, “discovery follows the filing of a well-pleaded

complaint[;] [i]t is not a device to enable the plaintiff to make a case when his complaint

has failed to state a claim.” Carter v. DeKalb Co., Ga, 521 Fed. Appx. 725, 728 (11th

2013)(emphasis in original).     Likewise, “[c]ourts in the Eleventh Circuit have little

tolerance for shotgun pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

                                             2
      Case 2:18-cv-00597-ECM-SMD Document 36 Filed 10/30/19 Page 3 of 5



Cir. 2018). Such pleadings “waste scarce judicial resources” and “‘inexorably broaden the

scope of discovery . . .’” Id. (quoting Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d

955, 981-83 (11th Cir. 2008)). Moreover, a plaintiff engages in shotgun pleading when

she “asserts multiple claims against multiple defendants without specifying which of

defendants are responsible for which acts or omissions, or which of the defendants the

claim is brought against.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313,

1323 (11th Cir. 2015); see also Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)

(stating that the plaintiff’s complaint was a “quintessential ‘shotgun’ pleading” because it

referred to the defendants collectively, making no distinctions among them concerning the

conduct in which they engaged). When a plaintiff drafts a shotgun complaint, she deprives

defendants of “adequate notice of the claims against them and the grounds upon which

each claim rests.” Weiland, 792 F.3d at 1323.

       In the instant case, the Court previously directed the Plaintiff to file an amended

complaint which conforms with the Federal Rules of Civil Procedure. (Doc. 28). Despite

this directive, the Plaintiff’s amended complaint, like her original complaint, qualifies as a

shotgun pleading, wherein she asserts multiple claims against multiple defendants, yet fails

to specify which defendants are responsible for what alleged discriminatory conduct.

Specifically, the Plaintiff alleges three separate causes of action against seven separate

defendants. Nowhere in the amended complaint, however, does the Plaintiff attempt to

draw distinctions between the conduct of the seven Defendants in relation to the separate

causes of action. Instead, she continually uses vague and general language that “the

Defendants[’]” actions caused her harm. The Plaintiff’s failure to delineate which facts

                                              3
     Case 2:18-cv-00597-ECM-SMD Document 36 Filed 10/30/19 Page 4 of 5



and which counts apply to which Defendants deprives them of the adequate notice of the

allegations against them to which they are entitled. Notably, the amended complaint

references claims which this Court previously dismissed with prejudice, further

contributing to the pleading’s the lack of clarity. For these reasons, the Court concludes

that the amended complaint (doc. 29) filed on January 28, 2019 is due to be STRICKEN

from the docket as it does not comport with the Court’s order to file an amended complaint

that is clear and concise, and details specific claims and factual allegations against each

defendant.

       For the reasons discussed, it is ORDERED as follows:

       1. Defendants’ Motion for More Definite Statement (doc. 31) is GRANTED.

       2. The Amended Complaint filed on January 28, 2019 is STRICKEN from the

          docket.

       3. That on or before November 13, 2019, Plaintiff shall file an amended complaint

          that specifically:

              a. Identifies the individual(s) the plaintiff seeks to name as defendants and

                 provides facts to show that particular individual’s participation or

                 involvement in her claims;

              b. Identifies each claim relative to the actions taken against her by each

                 named defendant;

              c. Describes with clarity the specific factual allegations that are material to

                 each specific count against each named defendant;


                                              4
Case 2:18-cv-00597-ECM-SMD Document 36 Filed 10/30/19 Page 5 of 5



      d. Describes how each named defendant violated the plaintiff’s rights; and

      e. Complies with FED.R.CIV.P. 8 and which is complete unto itself, which

         does not incorporate any previous pleading by reference, and which

         complies with this and all previous Orders of the Court in this case.

It is further ORDERED that the

Defendants’ Partial Motion to Dismiss is DENIED as moot.

DONE this 30th day of October, 2019.



                                /s/ Emily C. Marks
                          EMILY C. MARKS
                          CHIEF UNITED STATES DISTRICT JUDGE




                                    5
